  Case 18-01783        Doc 32     Filed 03/04/20 Entered 03/04/20 15:54:27           Desc Main
                                    Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 18 B 01783
         James Wiley and Neshia N Wiley,      )      HON. Donald R. Cassling
                                              )      CHAPTER 13
         DEBTORS.                             )

                                      NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Ally Financial Inc. f/k/a GMAC Inc., PO Box 130424, Roseville, MN 55113;

         Ally Financial Inc. f/k/a GMAC Inc., c/o James M Philbrick, Law Offices of James M.
         Philbrick, P.C., P. O. Box 351, Mundelein, IL 60060;

         PennyMac Loan Services, LLC, c/o Toni Townsend, McCalla Raymer Leibert Pierce,
         LLC, One North Dearborn, Suite 1300, Suite 1200, Chicago, IL 60602;

         Americredit Financial Services, Inc. d/b/a GM Financial, c/o Cari A Kauffman, Sorman
         & Frankel, Ltd., 180 North LaSalle Street, Suite 2700, Chicago, IL 60601;

         See the attached Service List.

      Please take notice that on April 2, 2020, at 9:30 a.m., I shall appear before the Honorable
Donald R. Cassling in Courtroom 619 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                      PROOF OF SERVICE

        The undersigned, an attorney, certifies that he sent this notice and the attached motion on
March 4, 2020, to:
        The Chapter 13 Trustee listed above via electronic notice; and
        To the attached service list via U.S. Mail with postage prepaid from the mailbox located
at 20 S. Clark Street, Chicago, IL 60603.

                                                             /s/ Anthony Kudron______
                                                             Attorney for Debtors
                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                  Case
Label Matrix for local    18-01783
                       noticing           Doc 32 AllyFiled  03/04/20
                                                       Financial Inc. f/k/aEntered
                                                                           GMAC Inc. 03/04/20 15:54:27
                                                                                                 (p)JEFFERSONDesc
                                                                                                              CAPITALMain
                                                                                                                      SYSTEMS LLC
0752-1                                                 Document
                                                 PO Box 130424            Page   2  of 6         PO BOX 7999
Case 18-01783                                      Roseville, MN 55113-0004                        SAINT CLOUD MN 56302-7999
Northern District of Illinois
Eastern Division
Wed Mar 4 09:29:16 CST 2020
PRA Receivables Management, LLC                    U.S. Bankruptcy Court                           ALLY FINANCIAL
PO Box 41021                                       Eastern Division                                PO Box 130424
Norfolk, VA 23541-1021                             219 S Dearborn                                  Saint Paul, MN 55113-0004
                                                   7th Floor
                                                   Chicago, IL 60604-1702

ARS ACCOUNT RESOLUTION                             ATG CREDIT                                      Ally Financial
PO BOX 459079                                      1700 W CORTLAND ST STE 2                        PO Box 130424
Fort Lauderdale, FL 33345-9079                     CHICAGO, IL 60622-1131                          Roseville MN 55113-0004



(p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN      COMENITY BANK/NWYRK&CO                          COMENITYBK/VCF
PO BOX 183853                                      220 W SCHROCK RD                                PO BOX 182789
ARLINGTON TX 76096-3853                            WESTERVILLE, OH 43081-2873                      COLUMBUS, OH 43218-2789



CREDIT MANAGEMENT LP                               ComEd                                           Commonwealth Edison Company
PO Box 118288                                      1919 Swift Drive                                Bankruptcy Department
Carrollton, TX 75011-8288                          Oak Brook, IL 60523-1502                        1919 Swift Drive
                                                                                                   Oakbrook, IL 60523-1502


(p)G L A COLLECTION CO INC                         GM Financial                                    IL Department of Health and Human Services c
PO BOX 588                                         ATT: Mandy Youngblood                           100 S Grand Ave
GREENSBURG IN 47240-0588                           PO Box 183853                                   Springfield, IL 62762-1000
                                                   Arlington, TX 76096-3853


ILDHFS                                             IRS 1                                           Illinois Department of Human Services
100 S Grand Ave E                                  PO Box 7346                                     100 South Grand Ave East
Springfield, IL 62762-1000                         Philadelphia, PA 19101-7346                     Springfield, IL 62762-0002



Illinois Department of Human Services              (p)ILLINOIS DEPARTMENT OF REVENUE               MCCALLA RAYMER LEIBERT PIERCE
IL Attorney General                                BANKRUPTCY UNIT                                 1 NORTH DEARBORN #12
100 W. Randolph St., 13th Fl.                      PO BOX 19035                                    Chicago, IL 60602-4337
Chicago, IL 60601-3222                             SPRINGFIELD IL 62794-9035


Navient Solutions, LLC. on behalf of               Nicor Gas                                       PALISADES COLLECTION c/o BLATT HASENMILLER L
American Student Assistance                        Po Box 549                                      10 S LASALLE #2200
PO BOX 16129                                       Aurora, IL 60507-0549                           Chicago, IL 60603-1069
St. Paul, MN 55116-0129


PENNYMAC LOAN SERVICES                             (p)PORTFOLIO RECOVERY ASSOCIATES LLC            PennyMac Loan Services, LLC
Po Box 514387                                      PO BOX 41067                                    Bankruptcy Department
Los Angeles, CA 90051-4387                         NORFOLK VA 23541-1067                           P.O. Box 2010
                                                                                                   Moorpark, CA 93020
Quantum3 Group LLC Case
                   as agent18-01783
                            for           Doc 32 REGIONAL
                                                   FiledRECOVERY
                                                           03/04/20
                                                                 SERV Entered 03/04/20 15:54:27
                                                                                          Reed, Jodi Desc Main
Comenity Bank                                         Document
                                                 PO BOX 3333          Page 3 of 6         100 S Grand Ave
PO Box 788                                           Munster, IN 46321-0333                               Springfield, IL 62762-1000
Kirkland, WA 98083-0788


Synchrony Bank                                       UNITED RESOURCE SYSTEM                               VERIZON WIRELESS
c/o PRA Receivables Management, LLC                  3501 S TELLER ST                                     P.O. Box 660108
PO Box 41021                                         LAKEWOOD, CO 80235-2011                              Dallas, TX 75266-0108
Norfolk, VA 23541-1021


Verizon                                              Anthony J Kudron                                     James Wiley
by American InfoSource LP as agent                   The Semrad Law Firm, LLC                             16104 Avalon Ave
4515 N Santa Fe Ave                                  20 S. Clark St., Suite 2800                          South Holland, IL 60473-1846
Oklahoma City, OK 73118-7901                         Chicago, IL 60603-1811


Morsheda Hashem                                      Neshia N Wiley                                       Patrick S Layng
The Semrad Law Firm, LLC                             16104 Avalon Ave                                     Office of the U.S. Trustee, Region 11
20 S. Clark St, 28th Floor                           South Holland, IL 60473-1846                         219 S Dearborn St
Chicago, IL 60603-1811                                                                                    Room 873
                                                                                                          Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems, LLC                       Americredit Financial Services, Inc.                 (d)Americredit Financial Services, Inc.
PO Box 7999                                          Dba GM Financial                                     dba GM Financial
St Cloud, MN 56302-9617                              P.O Box 183853                                       PO Box 183853
                                                     Arlington, TX 76096                                  Arlington, TX 76096


GLA COLLECTION CO INC                                Illinois Department of Revenue Bankruptcy Se         (d)Illinois Department of Revenue Bankruptcy
2630 GLEESON LN                                      P.O. Box 19035                                       PO Box 19035
LOUISVILLE, KY 40299                                 Springfield, Illinois 62794-9035                     Springfield, IL 62794-9035



(d)JEFFERSON CAPITAL SYSTEMS LLC                     PORTFOLIO RC                                         (d)Portfolio Recovery Associates, LLC
PO Box 7999                                          120 Corporate Boulevard                              Successor to SYNCHRONY BANK
St Cloud MN 56302                                    Norfolk, VA 23502                                    (JC PENNEY)
                                                                                                          POB 41067
                                                                                                          Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  CaseSERVICES,
(u)AMERICREDIT FINANCIAL 18-01783       Doc 32 (u)PennyMac
                                INC. d/b/a       Filed 03/04/20
                                                           Loan Services,Entered
                                                                          LLC    03/04/20 15:54:27
                                                                                             End of LabelDesc
                                                                                                          MatrixMain
                                                    Document           Page 4 of 6           Mailable recipients 42
                                                                                             Bypassed recipients   2
                                                                                             Total                44
  Case 18-01783       Doc 32     Filed 03/04/20 Entered 03/04/20 15:54:27         Desc Main
                                   Document     Page 5 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                      )
                                            )       CASE NO. 18 B 01783
         James Wiley and Neshia N Wiley,    )       HON. Donald R. Cassling
                                            )       CHAPTER 13
         DEBTORS.                           )
                                MOTION TO MODIFY PLAN

         NOW COMES the Debtors, James Wiley and Neshia N Wiley, by and through Debtors’

attorneys, The Semrad Law Firm, LLC, and hereby move this Honorable Court to allow the

Debtors to modify the Chapter 13 Plan; Debtors state the following:


         1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334 &

               157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.    On January 22, 2018, Debtors filed the above captioned voluntary petition for

               relief under Chapter 13 of the United States Bankruptcy Code.

         3.    On March 8, 2018, this Honorable Court entered an Order confirming Debtors’

               Chapter 13 Plan of reorganization.

         4.    Pursuant to the confirmed Chapter 13 Plan, Debtors is required to make plan

               payments to the Chapter 13 Trustee in the amount of $1,325.00 monthly for 36

               months, with secured creditors being paid 100% of his allowed claims, and

               general unsecured creditors receiving 100.00% of his allowed claims.

         5.    Debtors’ case is running over term because their student loan lenders were

               included in their case.

         6.    Section 8.1 of the Debtors’ Chapter 13 plan needs to be modified to state that:

               “Debtors’ student loans are currently in deferment and the Trustee shall not pay
Case 18-01783     Doc 32     Filed 03/04/20 Entered 03/04/20 15:54:27            Desc Main
                               Document     Page 6 of 6


           any claims filed by the Navient Solutions, LLC.”

    7.     Debtors respectfully request this Honorable Court enter an Order modifying

           Section 8.1 of the plan to state that: “Debtors’ student loans serviced by the

           Navient Solutions, LLC are currently in deferment and the Trustee shall not pay

           any claims filed by the Navient Solutions, LLC.”

    8.     Debtors are in a position to proceed with the instant case.

    9.     Debtors have filed the instant case in good faith and intends to complete the plan

           of reorganization.

    WHEREFORE, the Debtors pray this Honorable Court for the following relief:

    A.     To modify Section 8.1, to state that Debtors’ student loans serviced by the

           Navient Solutions, LLC are currently in deferment and the Trustee shall not pay

           the claims filed by the Navient Solutions, LLC any further; and

    B.     For such other relief as the Court deems fair and proper.

                                                         Respectfully Submitted,
                                                         /s/ Anthony Kudron_____
                                                         Attorney for the Debtors
                                                         The Semrad Law Firm, LLC
                                                         20 S. Clark Street, 28th Floor
                                                         Chicago, IL 60603
                                                         (312) 913-0625
